Affirmed and Memorandum Opinion filed May 13, 2021.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00936-CR

                    TERRANCE A. BOHANNA, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 184th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1558383

                         MEMORANDUM OPINION

      Appellant Terrance C. Bohanna appeals his conviction for aggravated sexual
assault. Tex. Penal Code Ann. § 22.021. All of appellant’s issues in this appeal
challenge the trial court’s decisions admitting extraneous offense evidence during
the punishment phase of his trial. We affirm.
                                       BACKGROUND1

       Appellant was charged with aggravated sexual assault of the complainant, an
adult female. During the guilt-innocence phase of appellant’s sexual assault trial,
among other witnesses, the State presented extraneous sexual assault testimony
from “Carrie.” At the conclusion of the evidence from the guilt-innocence phase
of his trial, the jury found appellant guilty of aggravated sexual assault of the
complainant.      Appellant does not raise any issues on appeal challenging his
conviction. The case then proceeded to the punishment phase of the trial where the
State sought to admit evidence of two additional extraneous sexual assaults
allegedly committed by appellant.                  The two alleged extraneous offense
complainants were “Amy” and “Bianca.”

       The State did not call either Amy or Bianca to testify. The State planned to
call two of the police officers who initially responded to the initial sexual assault
reports, two emergency room nurses who participated in the sexual assault
examinations of Amy and Bianca at Memorial Hermann Southwest Hospital, and a
DNA forensic analyst from the Houston Forensic Science Center, to testify. The
State also sought to admit into evidence the sexual assault nurse examiner
(“SANE”) reports prepared by the emergency room nurses as well as the reports
prepared by the DNA analyst.

       Appellant filed written objections to the State’s use of this proffered
evidence. Appellant initially objected that admitting the reports and the testimony
of the responding police officers would violate his confrontation rights under the
United States and Texas constitutions. Appellant also objected to the admission of
the nurses’ SANE reports arguing they did not meet the requirements of the

       1
         Because appellant has not challenged the sufficiency of the evidence supporting his
conviction, we include only those facts necessary to provide background for his issues on appeal.

                                               2
hearsay exception for medical diagnosis or treatment found in Rule 803(4) of the
Texas Rules of Evidence. Next, appellant objected to the admission of the State’s
proffered evidence asserting that the State’s evidence did not meet the requirement
that the State prove the extraneous offenses occurred by the beyond a reasonable
doubt standard required by the Code of Criminal Procedure. In appellant’s view,
the State’s proffered evidence was insufficient because the State did not intend to
have the alleged victims testify that the sexual contact was not consensual. See
Tex. Code Crim. Proc. Ann. art. 37.07 § 3(a)(1). Appellant additionally argued
that the trial court should exclude the evidence because the prejudicial effect of
admission substantially outweighed its probative value thereby violating Rule 403
of the Texas Rules of Evidence. Finally, appellant asserted that the admission of
the evidence would violate his rights to due process and a fair trial under both the
United States and Texas constitutions.2

       The trial court conducted a gatekeeper hearing on the admissibility of the
State’s extraneous offense evidence outside the presence of the jury.                       At the
beginning of the hearing, the trial court noted that it had previously overruled
appellant’s confrontation objection during proceedings off the record.                      At the
conclusion of the gatekeeper hearing, the trial court ruled that it would, with the
exception of requiring some redactions in one of the SANE reports, admit the
challenged evidence.

       During the punishment phase of appellant’s trial, the State called five
witnesses to establish appellant’s extraneous sexual assaults of Amy and Bianca.
They called two police officers, Israel Gonzalez and Nhat Huynh. The State also
called two emergency room nurses, Yasmine Ricks and Lindsey Johnson. Finally,

       2
           Appellant has not asserted an issue on appeal addressed to this final contention raised in
the trial court.

                                                 3
the State called Jessica Powers, the DNA forensic analyst who analyzed samples
taken from appellant and both Amy and Bianca.

        The officers established Amy and Bianca’s statements to them occurred as
they arrived at each scene and while they were assessing the situation. Officer
Gonzalez responded to a call for service at 3:30 a.m. or 4:00 a.m. He met Amy at
the location and obtained her identification. He then had “a conversation with her
about what [he was] being called out for,” and after taking her report, he directed
Amy to a hospital “to get a rape kit.”

        Officer Huynh responded to a call at 5:00 a.m. Huynh found Bianca “a bit
shaken up” and “crying” with a cut to her left thumb, and dried blood on her arms
and leg. After talking with Bianca, Huynh called the Houston Fire Department to
assist. Huynh could not recall whether Bianca was transported by the Houston Fire
Department.

        The two emergency room nurses collected Amy and Bianca’s statements as
part of their medical forensic exams. Ricks assisted Amy, while Johnson helped
Bianca. Both nurses testified that they collected the histories verbatim as Amy or
Bianca talked about what had happened. Ricks testified that the medical history
helps in the treatment of the patient. Johnson stated that the history helped her to
look for injuries during the hospital examination. Ricks denied working for law
enforcement and said that her duty was to care for her patient. Both nurses
testified the reports were created as part of their duties as emergency room nurses.

        The State sought to admit Amy’s report. Appellant objected and the trial
court required redactions in the report. Once again appellant objected, but the trial
court overruled the objection. Amy’s redacted SANE history reads in pertinent
part:


                                          4
      [Patient] states the man pulled a knife out on her and demanded she
      get on her knees. [Patient] states the man forced her to have oral.
      Male forced her in the backseat to perform oral. The [patient] states
      she was then told to get on her back. [Patient] pleaded with the male
      to not have sex without condom. The male placed knife at [patient’s]
      neck and proceeded to have intercourse. Penis inserted [patient] [sic]
      vagina with no condom. Penis inserted [patient] [sic] mouth when
      performing oral.
      Bianca’s SANE history reads similarly. It provides in pertinent part:

      Before she knew it he pulled a knife and put it to her throat. The knife
      was long with ridges[.] Knife had a short han[dle.] [T]he patient
      states she tried to grab her phone and the assailant cut himself and got
      blood on her arm. Patient states the man told her to get on the floor.
      At the time she was on the floor she was on her knee’s [sic]. The man
      told her to “suck his dick” she told him “no” he was grabbing her head
      she was fighting back [sic]. He forced her to lay back by putting the
      knife to her neck. He pulled her underwear down with his hands
      down to her knees. Patient says they were lying on concrete. “He
      pulled his underwear down I’m pretty sure.” He did not put on a
      condom. Did not use lubrication. Patient says assailant spread her
      legs had the knife at her throat used other hand to hold her down. The
      encounter lasted about 5-10 mins. “I knew I had no way of getting
      him off of me because he was so heavy and it was really dark so I
      couldn[’]t see anything. After he finished he told her to lay there and
      not to move. He ejaculated on her private.
Each nurse also sponsored their patient’s SANE evidence kit.

      Powers, the forensic DNA analyst, testified that her DNA analyses of the
samples collected from Amy, Bianca, and appellant could not exclude appellant as
the male contributor found in some of each victim’s samples. Regarding Amy’s
DNA evidence, Powers concluded that appellant could not be excluded as a
contributor to one of Amy’s samples by a probability of “1 in 1.5 sextillion for
Caucasians; 1 in 8.4 quintillion for African Americans; 1 in 280 quintillion for
Hispanics; and 1 in 2.4 sextillion for Asians.” Appellant was excluded as a
contributor from the other samples.
                                         5
      As to Bianca’s samples, Powers testified that she did not do the initial DNA
analysis. Powers went on to testify that she reviewed the analysis, checked all
paperwork and conclusions, and verified the data. Powers then did an independent
analysis and prepared her own report from testing the data.           The trial court
overruled appellant’s confrontation objection. Powers concluded that several of
Bianca’s samples indicated a male DNA profile. Powers then opined that after
comparing appellant’s known DNA profile to two of Bianca’s samples, appellant
could not be excluded as a contributor by a probability of “1 in 1.5 sextillion for
Caucasians; 1 in 8.4 quintillion for African Americans; 1 in 280 quintillion for
Hispanics; and 1 in 2.4 sextillion for Asians.” With respect to numerous other
samples, appellant could not be excluded by similar probabilities.

      The State recalled the complainant to testify about the harm caused by the
sexual assault at issue here. Finally, the State called an HPD detective, Loren
Magness, to testify.     Magness investigated the complainant’s case and she
sponsored the admission of the video of appellant’s custodial statement where he
denied having any sexual contact with the women despite being presented with
Amy’s and Bianca’s DNA test results.

      After appellant called five character witnesses, the parties rested. The trial
court then instructed the jury, in relevant part, that it could consider the extraneous
offenses only if it found the evidence showed them beyond a reasonable doubt.
The jury assessed appellant’s punishment at forty years in prison. The trial court
sentenced appellant accordingly.

                                      ANALYSIS

      Appellant raises four issues on appeal all challenging the trial court’s
decision to admit the extraneous offense evidence summarized above. We address
them in order.
                                          6
I.     The trial court did not violate appellant’s confrontation rights under the
       United States and Texas constitutions when it admitted the extraneous
       offense evidence.

       Appellant argues in his first issue that the trial court violated his
confrontation rights under the United States and Texas constitutions when it
admitted extraneous offense evidence from the police officers, nurses, SANE
reports, and DNA analyst testimony and reports, because they all contained, or
relied on, testimonial hearsay from Amy and Bianca, the two non-testifying
extraneous-offense complainants.3 Appellant goes on to argue that since Amy and
Bianca did not testify, and the State did not prove their unavailability, the
admission of the testimonial hearsay violated his confrontation rights. The State
responds that the trial court committed no error because the challenged evidence
was non-testimonial. We agree with the State.

       A.      Standard of review and applicable law

       The Sixth Amendment provides that in all criminal prosecutions, the accused
shall have the right to be confronted by the witnesses against him. U.S. Const.
amend. VI. In Crawford v. Washington, 541 U.S. 36, 51 (2004), the Supreme
Court of the United States held that the Sixth Amendment right of confrontation
applies not only to in-court testimony, but also to out-of-court statements that are
testimonial in nature. See Langham v. State, 305 S.W.3d 568, 575 (Tex. Crim.
App. 2010).       The Confrontation Clause forbids the admission of testimonial
hearsay unless the declarant is unavailable to testify, and the defendant had a prior
opportunity to cross-examine the declarant. Crawford, 541 U.S. at 68. This
“provides a simple yet unforgiving rule: the State may not introduce a testimonial
       3
          Because appellant has not provided any explanation or authority for construing the
Texas Constitution as conferring greater protection in this area of the law than the federal
constitution, we will not separately address his state constitutional argument. See Black v. State,
26 S.W.3d 895, 896 n.4 (Tex. Crim. App. 2000).

                                                7
hearsay statement unless (1) the declarant is unavailable to testify and (2) the
defendant had a prior opportunity to cross-examine the declarant.” Lee v. State,
418 S.W.3d 892, 895 (Tex. App.—Houston [14th Dist.] 2013, pet. ref’d). Whether
a particular out-of-court statement is testimonial is a question of law that we
review de novo. Wall v. State, 184 S.W.3d 730, 742 (Tex. Crim. App. 2006).

      The Court of Criminal Appeals has summarized three kinds of testimonial
statements: (1) “ex parte in-court testimony or its functional equivalent,” i.e.,
“pretrial statements that declarants would reasonably expect to be used
prosecutorially;” (2) “extrajudicial statements contained in formalized testimonial
materials, such as affidavits, depositions, or prior testimony;” and (3) “statements
that were made under circumstances which would lead an objective witness
reasonably to believe that the statement would be available for use at a later trial.”
Langham v. State, 305 S.W.3d at 576.

      The following principles are useful in determining whether particular
statements are testimonial: (1) testimonial statements are official and formal in
nature, (2) interaction with the police initiated by a witness or the victim is less
likely to result in testimonial statements than if initiated by the police, (3)
spontaneous statements to the police are not testimonial, and (4) responses to
preliminary questions by police at the scene of the crime while police are assessing
and securing the scene are not testimonial. Villanueva v. State, 576 S.W.3d 400,
405 (Tex. App.—Houston [1st Dist.] 2019, pet. ref’d); Amador v. State, 376
S.W.3d 339, 342–43 (Tex. App.—Houston [14th Dist.] 2012, pet. ref’d); Dixon v.
State, 244 S.W.3d 472, 482 (Tex. App.—Houston [14th Dist.] 2007, pet. ref’d).

      Not all statements made to a police officer, however, are testimonial.
Spencer v. State, 162 S.W.3d 877, 883 (Tex. App.—Houston [14th Dist.] 2005,
pet. ref’d). In Spencer, we determined that a complainant’s initial statements to

                                          8
police were not testimonial because they were made when the police arrived on the
crime scene to assess and secure the scene, and they bore “no indicia of the formal,
structured questions necessary for statements to be testimonial.” Id.; see also
Wilson v. State, 296 S.W.3d 140, 147 (Tex. App.—Houston [14th Dist.] 2009, pet.
ref’d) (information solicited from the declarant was necessary to enable police to
arrest the suspect and resolve the present emergency). With these principles in
mind, we turn to each of the challenged categories of evidence.

      B.     The police officers’ testimony did not violate appellant’s
             confrontation rights.

      Appellant recognizes that Officer Gonzalez did not directly testify to
anything that Amy said to him when he arrived at the scene. Appellant instead
argues that Officer Gonzalez’s testimony, that he instructed Amy to go to the
hospital and get a rape kit, constitutes backdoor testimonial hearsay from a non-
testifying declarant. See Sanchez v. State, 595 S.W.3d 331, 336 (Tex. App.—
Houston [14th Dist.] 2020, no pet.) (explaining that backdoor or indirect hearsay
doctrine aims to prevent parties from eliciting testimony that indirectly reveals the
substance of out-of-court statements). Appellant points out that during cross-
examination, Gonzalez testified that Amy was calm, able to speak with him, and
that he did not observe any injuries. In appellant’s view, Gonzalez’s testimony
establishes there was no emergency, his questioning was interrogation as part of a
police investigation, and the State was using his testimony as a surrogate for the
missing Amy’s testimony in violation of his confrontation rights.

      Even if we assume that the challenged testimony was backdoor hearsay, the
fact that Gonzalez did not observe any injuries on Amy upon his arrival and that
she appeared calm at the scene is not dispositive. We instead conclude that it was
non-testimonial for two reasons. First, the interaction was initiated by Amy’s call


                                         9
for service. See Amador, 376 S.W.3d at 342–43 (stating that whether interaction
with police was initiated by victim is factor in determining whether statement is
testimonial).     Second, the interaction between Gonzalez and Amy occurred
immediately after Gonzalez arrived at a potential crime scene in response to a call
for service. See id. (stating that responses to preliminary questions by police at the
scene of the crime while police are assessing and securing the scene are not
testimonial). The fact Gonzalez did not observe that Amy had any injuries does
not change the fact that the interaction occurred soon after he arrived at the scene
and while he was assessing the situation.         We therefore conclude that the
challenged evidence was not testimonial. See Spencer, 162 S.W.3d at 883 (stating
that complainant’s responses to police questions were not testimonial because they
occurred after the police arrived at the scene and while the police were assessing
and securing the scene).

      Appellant makes similar arguments with respect to Huynh’s testimony
regarding his interaction with Bianca upon his arrival at the scene in response to
Bianca’s call for service. We reject appellant’s arguments regarding Huynh’s
testimony for the same reasons we rejected them with respect to Gonzalez’s
testimony.

      C.        The nurses’ testimony and reports did not violate appellant’s
                confrontation rights.

      Appellant next challenges the admission of the testimony provided by the
two nurses, as well the reports/sexual assault kits that each prepared. In appellant’s
view, the primary purpose of the hospital examinations and the reports resulting
from those examinations was to provide law enforcement with information in
anticipation of litigation. In support of his argument, appellant points out that (1)
both Amy and Bianca signed consent forms entitled “Request for Medical,


                                         10
Forensic Examination, Treatment, Collection of Evidence, and Release of Medical
Records;” (2) both nurses’ duties during the sexual assault examinations included
evidence collection; (3) both Amy and Bianca signed releases authorizing the
hospital to give their records to law enforcement; (4) both nurses signed a “Receipt
of Information” establishing that they had turned the record over to law
enforcement; and (5) both Amy and Bianca each signed an “Authorization for
Examination and Payment” wherein they authorized the hospital to perform a
sexual assault examination and to request payment for the “forensic evidence
examination from the law enforcement jurisdiction to which the crime was
reported.” Finally, appellant points out that both Amy and Bianca were calm and
cooperative during their respective examinations. Based on this, appellant asserts
that the examinations performed on Amy and Bianca were to provide law
enforcement with information in anticipation of litigation thereby making it
testimonial, and the trial court’s admission of it violated his confrontation rights.
We disagree.

      In making his argument, appellant ignores the nurses’ testimony. Both
testified that their involvement in the examinations and obtainment of a verbatim
history from each complainant was for the purpose of diagnosis and treatment. For
example, Ricks testified that the history she took from Amy provided “a
background of the patient, things that we may need to look for while taking care of
them.” Ricks also explained that the history might reveal issues that would help
them while performing the examination and while taking care of the patient in the
future. Finally, when asked what her obligation was when seeing a patient, Ricks
responded that it was “to take care of the patient.” Johnson testified similarly.
Johnson explained that when you get the part of the history detailing the incident, it
“helps you figure out what’s going on. Part of it is to look for injuries because me,


                                         11
I’m treating, so looking for injuries on the patient, places that they say were
touched or hit or cut or whatever; and then also to help kind of know which part of
this examination is necessary and not necessary.”

      The Austin Court of Appeals recently addressed a sexual assault case with
remarkably similar facts, issues, and arguments. See Murray v. State, 597 S.W.3d
964, 973–74 (Tex. App.—Austin 2020, pet. ref’d). In a thorough analysis rejecting
each argument raised by the defendant asserting that the medical testimony and
SANE reports at issue there were primarily for the purpose of law enforcement not
medical treatment, the court determined that the challenged evidence was not
testimonial and that its primary purpose was instead for medical treatment. Id. at
975. We find the Austin Court of Appeals’ reasoning persuasive and adopt it here.
Like the medical evidence at issue in Murray, we conclude that the challenged
medical evidence in the present case was generated primarily for the purpose of
medical treatment and not law enforcement. Id. at 973–75. It is therefore not
testimonial, and the trial court did not violate appellant’s confrontation rights when
it overruled his objections and admitted it into evidence during the punishment
phase of his trial.   See id. at 974 (“Midgette’s testimony establishes that the
primary purpose of Tolleson’s statements during the patient history was for
medical treatment, making the statements non-testimonial.”).

      D.     The trial court did not violate appellant’s confrontation rights
             when it admitted the DNA evidence.

      Finally, appellant asserts that the DNA reports and analyst Powers’
punishment phase testimony were testimonial hearsay. He then goes on to make a
sufficiency challenge, arguing that the DNA evidence “did not, and could not,
speak to whether it got there consensually and served only to further compromise
appellant’s right to confront his actual accusers.” We do not review the sufficiency


                                         12
of the evidence supporting an extraneous offense presented during the punishment
phase of a trial. Palomo v. State, 352 S.W.3d 87, 94 (Tex. App.—Houston [14th
Dist.] 2011, pet. ref’d). With respect to appellant’s confrontation argument, we
conclude there was no violation. Here, Powers testified, and appellant had an
opportunity to cross-examine her on her opinions regarding the DNA evidence.
See Paredes v. State, 462 S.W.3d 510, 519 (Tex. Crim. App. 2015) (concluding
that testing DNA expert “used non-testimonial information—computer-generated
DNA data—to form an independent, testimonial opinion and appellant was given
the opportunity to cross-examine her about her analysis.”). With respect to the
underlying, computer-generated DNA data, this data is non-testimonial. See id.

      Having rejected each argument raised in appellant’s first issue, we overrule
the issue.

II.   The trial court did not abuse its discretion when performing its
      gatekeeper function for the admission of extraneous-offense evidence
      during the punishment phase of appellant’s trial.
      Appellant argues in his second issue that the trial court abused its discretion
in the performance of its gatekeeper function when it admitted evidence of the two
extraneous sexual assaults because the evidence was insufficient for the trial court
to decide that the jury could conclude beyond a reasonable doubt that appellant
committed them.

      A.     Standard of review and applicable law

      Section 3(a)(1) of article 37.07 of the Texas Code of Criminal Procedure
allows the trial court to admit during the punishment phase evidence of any matter
the court deems relevant to sentencing, including “evidence of an extraneous crime
or bad act that is shown beyond a reasonable doubt by evidence to have been
committed by the defendant or for which he could be held criminally responsible,

                                         13
regardless of whether he has previously been charged with or finally convicted of
the crime or act.” Tex. Code Crim. Proc. Ann. art. 37.07, § 3(a)(1). The trial court
decides the threshold issue of admissibility and may not admit extraneous-offense
evidence unless the evidence is such that a jury rationally could find beyond a
reasonable doubt that the defendant committed the offense or could be held
criminally responsible for the offense. See Smith v. State, 227 S.W.3d 753, 759
(Tex. Crim. App. 2007). We review this decision by the trial court for an abuse of
discretion. Thompson v. State, 425 S.W.3d 480, 490 (Tex. App.—Houston [1st
Dist.] 2012, pet. ref’d). Ultimately, the factfinder decides whether the extraneous
offense was proven beyond a reasonable doubt. See Palomo, 352 S.W.3d at 94–
95.

       B.     The trial court did not abuse its discretion when it admitted the
              extraneous offense evidence.
       Appellant initially argues that the trial court abused its discretion because the
cases the State relied on in the trial court can be factually or otherwise
distinguished.4 Because we will uphold a trial court’s ruling on the admission or
exclusion of evidence if the ruling was proper under any legal theory or basis
applicable to the case, we are not limited to considering only the cases cited by the
State in the trial court. See De La Paz v. State, 279 S.W.3d 336, 344 (Tex. Crim.
App. 2009) (addressing evidentiary rulings); Martinez v. State, 91 S.W.3d 331, 336
(Tex. Crim. App. 2002) (“And so it is that appellate courts may uphold a trial
court’s ruling on any legal theory or basis applicable to the case, but usually may
not reverse a trial court’s ruling on any theory or basis that might have been
applicable to the case, but was not raised.”).

       4
        Appellant also spends much time in his second issue rearguing his confrontation rights
claim. We have already addressed, and rejected, that argument in response to his first issue on
appeal.

                                              14
      Next, appellant seems to challenge the trial court’s decision by making a
sufficiency argument. Appellant asserts that the trial court abused its discretion
because “[w]ithout the [extraneous-offense] complainants’ testimony, the [S]tate’s
evidence proved only that the statements to their witnesses were made, not that
they were true.” We do not review the sufficiency of the evidence supporting an
extraneous offense presented during the punishment phase of a trial. Palomo, 352
S.W.3d at 94. Instead, we generally construe such challenges as challenges to the
admission of the evidence under an abuse of discretion standard. Id.

      Appellant also argues that the trial court abused its discretion because the
State’s proffered evidence does not meet the requirements of Article 38.07 of the
Code of Criminal Procedure. Article 38.07 is a rule of evidentiary sufficiency that
establishes a corroboration requirement for adult sexual assault prosecutions.
Martinez v. State, 178 S.W.3d 806, 813–14 (Tex. Crim. App. 2005). As a result, it
applies only to the charged offense and is “inapplicable to the admissibility of
extraneous offense evidence.” York v. State, 258 S.W.3d 712, 715 (Tex. App.—
Waco 2008, pet. ref’d). Finally, to the extent appellant argues the trial court
abused its discretion because it could not have reasonably concluded that a jury
could rationally find beyond a reasonable doubt that appellant committed the two
extraneous offenses because no witness would directly testify on the lack of
consent, we disagree.    Circumstantial evidence can support a sexual assault
conviction, including when the disputed issue is consent or the lack thereof. See
Limonta-Diaz v. State, 593 S.W.3d 447, 460 (Tex. App.—Austin 2020, pet. ref’d)
(affirming sexual assault conviction where lack of consent was established
exclusively through circumstantial evidence and the reasonable inferences derived
from it). Having reviewed the evidence proffered by the State, which we have
summarized above, we conclude that the trial court did not abuse its discretion


                                        15
when it admitted the extraneous offense evidence. We overrule appellant’s second
issue.

III.     The trial court did not abuse its discretion when it admitted statements
         made by the extraneous-offense complainants to the emergency room
         nurses.

         Appellant asserts in his third issue that the trial court abused its discretion
when it admitted the extraneous offense complainants’ statements to the
emergency room nurses.            According to appellant, the statements were not
reasonably pertinent to medical treatment or diagnosis nor did they meet the
requirement appellant asserts is found in Rule 803(4) of the Texas Rules of
Evidence, that the complainants recognized, or were admonished on, the
importance of truthfulness in their statements to the nurses.5 We have already
determined that the challenged evidence was for the purpose of medical treatment.
We therefore conclude that the trial court did not abuse its discretion when it
impliedly found that it met the requirements of Rule 803(4) and then admitted the
evidence.     See Tex. R. Evid. 803(4) (providing that statements made for or
reasonably pertinent to medical diagnosis or treatment are not excluded by the rule
against hearsay); Wright v. State, 154 S.W.3d 235, 241 (Tex. App.—Texarkana
2005, pet. ref’d) (“There is no requirement that a witness expressly state that the
hearsay declarant recognized the need to be truthful in her statements for the
medical treatment exception to apply.”).

         The authority appellant cites does not change our analysis because we
conclude that each case is distinguishable. First, State v. LaSalle is distinguishable
because there the court of appeals determined that the trial court did not abuse its

         5
         Appellant references “804(3)” in his brief. Based on his brief, argument, and citations,
we conclude this is a typographical mistake and that he intended to reference Rule 803(4)
instead.

                                               16
discretion when it granted the defendant’s motion for new trial so the trial court
could reverse its original ruling admitting medical records as an exception to the
hearsay rule. 135 S.W.3d 94, 97 (Tex. App.—Corpus Christi–Edinburg 2003, pet.
ref’d). In Mbugua v. State, the court of appeals determined that the trial court did
not abuse its discretion when it ordered redactions in certain medical records the
defendant sought to admit to prove that he was injured while defending himself.
312 S.W.3d 657, 671 (Tex. App.—Houston [1st Dist.] 2009, pet. ref’d). The court
stated that the defendant did not explain why it was important for his treatment that
the medical professionals knew he was cut in a fight. Id. In the present case,
however, each nurse explained, albeit briefly, that the information they sought was
directly related to how they would treat each extraneous-offense complainant.
Additionally, the medical records indicate that, based on the fact the extraneous-
offense complainants described themselves as the victims of sexual assaults, they
were referred for sexually transmitted disease screenings and sexual assault
counseling. Finally, in Sneed v. State, this court determined that the trial court did
not abuse its discretion when it excluded certain medical records because the trial
court could have reasonably concluded that they were not reliable since they
contained self-serving statements made after the defendant had an opportunity “to
reflect and fabricate an explanation.” 955 S.W.2d 451, 454 (Tex. App.—Houston
[14th Dist.] 1997, pet. ref’d). We are not presented with these situations here.
Instead, the trial court, in the exercise of its discretion, admitted the challenged
evidence. The fact that other judges, when presented with different facts, exercised
their discretion to exclude evidence does not establish an abuse of discretion here.
We overrule appellant’s third issue.

IV.   The trial court did not abuse its discretion when it admitted the
      extraneous offense evidence over appellant’s Rule 403 objection.

      In his fourth issue appellant asserts that the trial court abused its discretion
                                         17
when it overruled his Rule 403 objection and admitted the extraneous offense
evidence during the punishment phase of appellant’s trial. See Tex. R. Evid. 403.
We once again conclude that appellant has not shown an abuse of the trial court’s
discretion.

      During the punishment phase, the State may offer evidence as to any matter
the trial court deems relevant to sentencing, including evidence of an extraneous
offense or bad act that is shown beyond a reasonable doubt to have been
committed by the defendant or for which he could be held criminally responsible.
Tex. Code Crim. Proc. Ann. art. 37.07, § 3(a)(1).          Evidence is relevant to
sentencing if the evidence is “helpful to the [factfinder] in determining the
appropriate sentence for a particular defendant in a particular case.” Rodriguez v.
State, 203 S.W.3d 837, 842 (Tex. Crim. App. 2006). But, even though a trial court
possesses wide latitude in determining the admissibility of evidence presented
during the punishment phase of a trial, relevant evidence is still subject to
exclusion pursuant to Texas Rule of Evidence 403. See Tex. R. Evid. 403; Ellison
v. State, 201 S.W.3d 714, 722 (Tex. Crim. App. 2006) (stating that trial judges
must still operate within the bounds of Rules 401, 402, and 403 during the
punishment phase of a trial). There is a presumption that the probative value of
relevant evidence substantially outweighs the danger of unfair prejudice. Andrade
v. State, 246 S.W.3d 217, 227 (Tex. App.—Houston [14th Dist.] 2008, pet. ref’d).
If the opponent of the evidence lodges an objection based on Rule 403, the trial
court must weigh the probative value of the evidence against the potential for
unfair prejudice. Andrade, 246 S.W.3d at 227. The criteria for making this
determination include, but are not limited to, the following: (1) the probative value
of the evidence; (2) the potential the evidence has to impress the jury in an
irrational but nevertheless indelible way; (3) the time needed to develop the


                                         18
evidence; and (4) the proponent’s need for the evidence to prove a fact of
consequence. Hernandez v. State, 390 S.W.3d 310, 324 (Tex. Crim. App. 2012).
There is no requirement that the trial court perform the balancing test on the
record, and when the record is silent, we must presume that the trial court
performed the appropriate balancing test. Kappel v. State, 402 S.W.3d 490, 494
(Tex. App.—Houston [14th Dist.] 2013, no pet.).

      We review a trial court’s decision to admit evidence during the punishment
phase for an abuse of discretion. Beham v. State, 559 S.W.3d 474, 478 (Tex. Crim.
App. 2018). The trial court’s decision will not be overturned unless it falls outside
the zone of reasonable disagreement. Id.

      Appellant initially argues that the trial court abused its discretion because it
failed to conduct the Rule 403 balancing test on the record.          We reject this
argument because there is no requirement that the trial court conduct the balancing
test on the record.    Kappel, 402 S.W.3d at 494. Next, appellant attempts to
reargue his first and second issues within his Rule 403 issue. We have already
addressed, and rejected, those arguments, and we decline appellant’s invitation to
reexamine them here.

      Appellant then addresses some of the Rule 403 factors. Appellant argues
that the focus of the State’s case during the punishment phase was the two
extraneous offenses. Appellant next argues that the time used was excessive
because the extraneous offense evidence had little probative value since the State
failed to prove lack of consent. In appellant’s view, because the evidence had little
probative value, its only use was to inflame the jury into a greater punishment.
Finally, appellant asserted that the State had little need of the evidence because
they had the complainant testify again during the punishment phase and had
introduced a third extraneous sexual assault during the guilt/innocence phase of the

                                         19
trial. Appellant argues this evidence alone was sufficient to convince the jurors to
impose a harsh sentence. The State responds that appellant has not shown that the
trial court abused its discretion when it overruled his Rule 403 objection and
admitted the extraneous offense evidence. We agree with the State.

      Here, appellant had requested that he be placed on community supervision.
See Tex. Code Crim. Proc. Ann. art. 42A.001 et seq (establishing procedures for
community supervision). In addition, the offense carried a broad range of possible
punishment. See Tex. Penal Code Ann. § 12.32 (setting punishment range for first
degree felony offense between five years and life plus a possible fine); § 22.021(e).
Based on these facts, the trial court could have reasonably determined that the
extraneous offense evidence was strongly probative of appellant’s character and
that the State’s need for the evidence was great because it demonstrated appellant
had engaged in a pattern of continuing sexual assaults and was deserving of
incarceration rather than community supervision. See Harris v. State, 572 S.W.3d
325, 337-38 (Tex. App.—Austin 2019, no pet.) (holding breadth of sentencing
range, similarity of extraneous and charged offense, and close temporal proximity
in time gave State great need at punishment); Sanders v. State, 422 S.W.3d 809,
815 (Tex. App.—Fort Worth 2014, pet. ref’d) (holding “remote” sexual assault of
child relevant at punishment to define character and show “a pattern of serious,
continuing criminal conduct”); McGregor v. State, 394 S.W.3d 90, 121 (Tex.
App.—Houston [1st Dist.] 2012, pet. ref’d) (concluding modus operandi
extraneous evidence “highly probative”). In addition, because the State’s need was
great, the trial court could also have reasonably concluded that the evidence did not
consume an inordinate amount of trial time, was not duplicative, nor that it would
mislead or confuse the jury. Harris, 572 S.W.3d at 338. The trial court could also
have reasonably decided that the evidence did not present a risk that the jury would


                                         20
reach an irrational punishment verdict. Sanders, 422 S.W. at 815 (noting that
effect of extraneous evidence was not irrational). Finally, appellant’s citation of
Beham v. State does not change our analysis. 476 S.W.3d 724 (Tex. App.—
Texarkana 2015, no pet.). Appellant cites Beham in support of his argument that
the extraneous offense evidence unduly prejudiced him. However, as the court of
appeals pointed out, the prosecution in Beham failed to produce any evidence of
the underlying facts connecting Beham to the extraneous offenses. Id. at 737–38.
That is not the situation here as the State introduced DNA evidence connecting
appellant to the two extraneous offenses. Because appellant has not shown that the
trial court abused its discretion when it overruled his Rule 403 objection, we
overrule his fourth issue.

                                  CONCLUSION

      Having overruled appellant’s issues on appeal, we affirm the trial court’s
final judgment.




                                      /s/    Jerry Zimmerer
                                             Justice



Panel consists of Justices Bourliot, Zimmerer, and Spain.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                        21